Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
9, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00256-CV



      IN RE AVANTI MANAGEMENT, LLC., AVANTI INT’L
  TRANSPORTATION LTD., AND PATRICK C. JACKANICH, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-22442

                        MEMORANDUM OPINION

      On March 27, 2019, relators Avanti Management, LLC., Avanti Int’l
Transportation Ltd., and Patrick C. Jackanich filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relators ask this court to compel the Honorable Kyle Carter, presiding
judge of the 125th District Court of Harris County, to set aside his April 24, 2018
order granting the real parties in interest Bruce Nelson and Marie Nelson’s bill of
review.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, relators’ petition for writ of mandamus is denied.


                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2